DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

     HOSTWAY CORPORATION and HOSTWAY SERVICES, INC.,
                       Appellants,

                                    v.

                       GOLF CLUBS AWAY LLC,
                             Appellee.

                              No. 4D15-2871

                              [April 6, 2016]

   Appeal of a non-final order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; William W. Haury Jr., Judge; L.T. Case
No. 09-29596 (13).

    Mark D. Nichols and Jon Polenberg of Polenberg Cooper, PLLC, Fort
Lauderdale, and Scott C. Walton of Cheng Cohen LLC, Chicago, Illinois,
for appellants.

   Jonathan M. Stein and Adam Warden of Saxena White, P.A., Boca
Raton, and Benjamin Y. Kaufman of Wolf Haldenstein Adler Freeman &
Herz LLP, New York, New York, for appellee.

PER CURIAM.

    Affirmed. See Applegate v. Barnett Bank of Tallahassee, 377 So. 2d
1150 (Fla. 1979).        In response to this court’s order requiring a
supplemental appendix, see Fla. R. App. P. 9.220(a), appellant
acknowledges that no transcript exists of the evidentiary hearing
conducted on the motion for class certification at issue. Having provided
appellant an opportunity to supplement the appendix, this court
determines that appellant has failed to provide an adequate record to
review the issue presented or to overcome the presumption of correctness
in the trial court’s ruling. Affirmance is therefore required.

GROSS, LEVINE and CONNER, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.